Case: 14-10215   Date Filed: 04/07/2015   Page: 1 of 10


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10215
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:12-cv-80756-KLR



REGINALD WILKINSON,

                                                           Plaintiff-Appellant,

                                  versus

THE GEO GROUP, INC.,
OFFICER V. GREER,
OFFICER N. MCPHERSON,
CAPT. R. JACKSON,
CAPT. B. PERRY, et al.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 7, 2015)
              Case: 14-10215    Date Filed: 04/07/2015   Page: 2 of 10


Before WILLIAM PRYOR, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:

      Reginald Wilkinson, a Florida prisoner and adherent of the Santeria religion,

appeals a judgment against his complaint that a prison contractor, prison officers,

and prison employees violated his rights under the First and Fourteenth

Amendments. Wilkinson alleged that the defendants deprived him of a religious

artifact and destroyed a religious shrine he maintained in his prison cell. We

affirm.

                                I. BACKGROUND

      Wilkinson is an inmate at the South Bay Correctional Institute, operated by

The GEO Group, Inc., in South Bay, Florida. In May 2010, Officer V. Greer and

Officer N. McPherson conducted a search of Wilkinson’s cell. The officers

confiscated Wilkinson’s “Eleggua,” a Santeria religious artifact, and discarded it in

a garbage bag. When he reentered his cell, Wilkinson discovered that his religious

shrine had been destroyed; cups of water for his ancestors were overturned; bowls

of food were emptied onto the floor; religious beads were strewn about; and his

candles had been crushed.

      Wilkinson filed an informal grievance that was denied because the Eleggua

had a “nail” protruding from the “forehead area” and because inmates were not

“allowed to have religious shrines in their cells.” Wilkinson filed a second informal


                                          2
               Case: 14-10215      Date Filed: 04/07/2015     Page: 3 of 10


grievance, which the chief of security reviewed. He responded that Wilkinson’s

shrine should not have been destroyed, that he was allowed to have a religious

shrine in his cell, and that the officers took the Eleggua because they were not

“knowledgeable of the fact that [he was] authorized to have” the item in his

possession. The chief of security also offered to reimburse Wilkinson for his loss

so that he could replace the items. Wilkinson filed another grievance to request

further investigation into the incident. The prison denied this grievance because a

decision had already been rendered.

       Wilkinson filed a complaint in the district court against The GEO Group and

twelve individual employees at the prison. In addition to his allegations regarding

the destruction of his shrine, Wilkinson alleged that prison employees retaliated

against him for filing grievances by refusing to send legal mail, overcharging him

for postage, and for demanding he turn over his gym shorts. Wilkinson also alleged

that his shorts were returned to him and that his postage costs were eventually

reimbursed.

       A magistrate judge reviewed Wilkinson’s in forma pauperis complaint to

determine whether the complaint stated valid claims. See 28 U.S.C. § 1915(e)(2)

(“[T]he court shall dismiss the case at any time if the court determines that . . . the

action . . . is frivolous . . . [or] fails to state a claim on which relief may be

granted.”). The magistrate judge concluded that the claims against Greer,


                                             3
              Case: 14-10215     Date Filed: 04/07/2015    Page: 4 of 10


McPherson, and GEO for violations of Wilkinson’s rights under the First and

Fourteenth Amendments, as well as Wilkinson’s claims under state tort law against

Greer and McPherson, were cognizable. The magistrate judge recommended that

the remainder of his claims be dismissed, and the district court adopted the report

and recommendation of the magistrate judge.

      Wilkinson moved to disqualify the district judge and magistrate judge for

impermissible bias, 28 U.S.C. § 455. The district court denied the motion. Greer,

McPherson, and GEO later moved for summary judgment, and the district court

granted their motion.

                          II. STANDARDS OF REVIEW

      We review de novo a summary judgment, and we view the facts in the light

most favorable to the non-moving party. Hale v. Tallapoosa Cnty., 50 F.3d 1579,

1581 (11th Cir. 1995). We also review de novo a dismissal for failure to state a

claim under section 1915(e). Bilal v. Driver, 251 F.3d 1346, 1348 (11th Cir. 2001).

We review for abuse of discretion a dismissal of an in forma pauperis action as

frivolous under section 1915(e). Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir.

2002).

                                 III. DISCUSSION

      We divide our discussion in two parts. First, we explain that Wilkinson has

failed to establish any constitutional violations arising out of the confiscation of his


                                           4
              Case: 14-10215     Date Filed: 04/07/2015    Page: 5 of 10


Eleggua or the destruction of his shrine. Second, we explain that the remainder of

Wilkinson’s contentions are meritless.

A. Wilkinson Has Failed to Establish That the Officers Violated His Rights Under
                           the Free Exercise Clause.

      Wilkinson argues that Greer, McPherson, and GEO violated his

constitutional right to the free exercise of religion when the officers confiscated his

Eleggua and destroyed his shrine. U.S. Const. Amend. I. To establish a violation of

his right to free exercise, Wilkinson must first establish that a state actor imposed a

“substantial burden” on his practice of religion. Church of Scientology Flag Serv.

Org., Inc. v. City of Clearwater, 2 F.3d 1514, 1549 (11th Cir. 1993). The state

actor can then defend its conduct on the ground that it applied a “neutral law of

general applicability,” Emp’t Div., Dep’t of Human Res. of Or. v. Smith, 494 U.S.
872, 879, 110 S. Ct. 1595, 1600 (1990). In the prison context, the state actor can

also defend the action if it is “reasonably related to legitimate penological

interests.” Turner v. Safley, 482 U.S. 78, 89, 107 S. Ct. 2254, 2261 (1987).

      To prove that his religious exercise was substantially burdened, Wilkinson

must present evidence that he was coerced to perform conduct that his religion

forbids or prevented from performing conduct that his religion requires. Cf.

Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004)

(concluding that, under the Religious Land Use and Institutionalized Persons Act,

“a ‘substantial burden’ must place more than an inconvenience on religious
                                           5
              Case: 14-10215      Date Filed: 04/07/2015    Page: 6 of 10


exercise; a ‘substantial burden’ is akin to significant pressure which directly

coerces the religious adherent to conform his or her behavior accordingly.”). We

draw this standard from our precedents interpreting the Religious Freedom

Restoration Act, see, e.g., Cheffer v. Reno, 55 F.3d 1517, 1522 (11th Cir. 1995),

and the Religious Land Use and Institutionalized Persons Act, see, e.g., Midrash,
366 F.3d at 1227. Although those Acts are not coterminous with the Free Exercise

Clause, see Holt v. Hobbs, — U.S. —, —, 135 S. Ct. 853, 859–60 (2015)

(explaining that the Acts were passed to provide “greater protection” for religious

liberty than provided by the First Amendment), the Acts were passed to reinstitute

the standard of strict scrutiny in religious liberty cases, see id., and our decisions

regarding “substantial burdens” draw on decisions of the Supreme Court that pre-

date Smith. See Midrash, 366 F.3d at 1226–27 (analyzing pre-Smith decisions of

the Supreme Court that define “substantial burden”); see also Thomas v. Review

Bd. of Ind. Emp’t Sec. Div., 450 U.S. 707, 717–18, 101 S. Ct. 1425, 1432 (1981)

(“Where the state conditions receipt of an important benefit upon conduct

proscribed by a religious faith, or where it denies such a benefit because of conduct

mandated by religious belief, thereby putting substantial pressure on an adherent to

modify his behavior and to violate his beliefs, a burden upon religion exists.”). At

the very least, “a ‘substantial burden’ must place more than an inconvenience on

religious exercise.” Midrash, 366 F.3d at 1227 (11th Cir. 2004).


                                            6
              Case: 14-10215     Date Filed: 04/07/2015    Page: 7 of 10


      Wilkinson failed to establish that the destruction of his shrine placed a

“substantial burden” on his religious practice. The chief of security of the prison

explained to Wilkinson that his shrine should not have been destroyed, that he was

entitled to maintain a shrine, and that the prison would reimburse him for the cost

of replacing it. At most, Wilkinson has established that he was temporarily

deprived of a particular religious devotion. Wilkinson stated that he was

“prevented from practicing the Santeria religion because [he] was not able to

complete the ritual [he] made before [his] religious shrine was destroyed.” But he

does not assert that he was required to perform this particular ritual at any

particular time or that he could not perform the ritual after his shrine was replaced.

Without more, we cannot hold that the destruction of the shrine was a “substantial

burden” on Wilkinson’s religious practice.

      Moreover, even if we assume that the Eleggua was necessary to Wilkinson’s

religious practice, the officers had a legitimate penological interest in confiscating

the Eleggua. Although Wilkinson argues that there was no “nail” in the head of the

Eleggua, he admits in his affidavit that there is “always a tiny blade” in an

Eleggua. Because there is no genuine dispute that the Eleggua contained a sharp

point, the legitimate interest of prison safety outweighs the need for the Eleggua in

religious practice. Even “[s]trict scrutiny does not preclude the ability of prison




                                           7
              Case: 14-10215     Date Filed: 04/07/2015   Page: 8 of 10


officials to address the compelling interest in prison safety,” Johnson v. California,

543 U.S. 499, 514, 125 S. Ct. 1141, 1151 (2005).

       Wilkinson failed to establish that Greer and McPherson violated his

constitutional rights, and in the absence of an underlying constitutional violation,

neither GEO nor any supervisors are liable to Wilkinson. The district court did not

err.

            B. The Remainder of Wilkinson’s Arguments Are Meritless.

       Wilkinson makes four other arguments, but they are meritless. We address

each argument in turn.

       First, Wilkinson argues that when the officers confiscated his Eleggua and

destroyed his shrine, they, their supervisors, and GEO violated his right to equal

protection under the Fourteenth Amendment. To establish a violation of his right to

equal protection, Wilkinson “must prove that the decisionmakers in his case acted

with discriminatory purpose.” McCleskey v. Kemp, 481 U.S. 279, 292, 107 S. Ct.
1756, 1767 (1987) (emphasis omitted). Though Wilkinson averred that Greer and

McPherson destroyed his shrine and confiscated his Eleggua, he provided no

evidence that they did so with intent to discriminate against his Santeria faith.

       Second, Wilkinson argues that the district court abused its discretion when it

dismissed his claims against the officers and employees who allegedly seized his

gym shorts and refused to pay $2.38 in postage for his legal mail, in retaliation for


                                          8
              Case: 14-10215     Date Filed: 04/07/2015    Page: 9 of 10


Wilkinson’s filing of grievances. But the district court did not abuse its discretion

when it decided that the alleged retaliation was too minimal to meet the standard

for retaliation claims, especially where the gym shorts and money were returned to

Wilkinson. See, e.g., O’Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011)

(explaining that an inmate must establish that there was an “adverse action such

that the [official’s] allegedly retaliatory conduct would likely deter a person of

ordinary firmness from engaging in such speech”) (alteration in original).

      Third, Wilkinson argues that the district court erred when it dismissed his

claims of a denial of access to the courts. But for that claim, an inmate must allege

that he was prejudiced. Chandler v. Baird, 926 F.2d 1057, 1063 (11th Cir. 1991)

(explaining that where the “alleged deprivations are of a minor and short-lived

nature and do not implicate general policies . . . [we] require an inmate to articulate

facts indicating some prejudice such as being unable to do timely research on a

legal problem or being procedurally or substantively disadvantaged in the

prosecution of a cause of action”). At most, Wilkinson’s complaint alleges that his

mail was delayed. Without more, Wilkinson has failed to state a claim that he was

denied access to the courts.

      Fourth, Wilkinson argues that the district court abused its discretion when it

denied his motion for disqualification, 28 U.S.C. §§ 144, 455, but he failed to

allege any personal bias or prejudice on the part of the district judge or magistrate


                                           9
             Case: 14-10215     Date Filed: 04/07/2015    Page: 10 of 10


judge. He instead argued that the district court had erroneously ruled against him.

Outside of the rarest of circumstances, judicial rulings alone are insufficient to

constitute bias or partiality. Liteky v. United States, 510 U.S. 540, 555, 114 S. Ct.
1147, 1157 (1994).

                                IV. CONCLUSION

      We AFFIRM the judgment in favor of the defendants.




                                          10